IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs November 29, 2005

        STATE OF TENNESSEE v. CLARENCE EDWARD JOHNSON

                Direct Appeal from the Criminal Court for Sullivan County
         Nos. S49, 341-42; S49, 371-73; S49, 647; S49, 739 Phyllis H. Miller, Judge



                   No. E2005-00718-CCA-R3-CD - Filed December 15, 2005


The defendant, Clarence Edward Johnson, entered pleas of guilty to four counts of forgery, four
counts of identity theft, speeding, failure to provide proof of financial responsibility, two counts of
second offense driving on a revoked license, misdemeanor failure to appear, two counts of felony
failure to appear, and theft under $500. The trial court imposed an effective sentence of six years
of incarceration followed by three years of supervised probation. In this appeal, the defendant asserts
that the trial court erred by denying an alternative sentence. The judgments of the trial court are
affirmed.

                  Tenn R. App. P. 3; Judgments of the Trial Court Affirmed.

GARY R. WADE, P.J., delivered the opinion of the court, in which JOSEPH M. TIPTON and THOMAS
T. WOODALL, JJ., joined.

Leslie Hale, Blountville, Tennessee, for the appellant, Clarence Edward Johnson.

Paul G. Summers, Attorney General & Reporter; Leslie Price, Assistant Attorney General; and
Robert H. Montgomery, Jr., Assistant District Attorney General, for the Appellee, State of
Tennessee.

                                             OPINION

        On January 12, 2005, the defendant entered pleas of guilty as a Range II, multiple offender
to the following offenses:

       Case Number                     Offense                                 Sentence
       49,342                          Forgery (4 counts)                      4 years each count
       49,342                          Identity Theft (4 counts)               4 years each count
       49,371                          Speeding                                30 days
       49,371                          Failure to provide proof of
                                       financial responsibility                Payment of costs
       49,371                          Driving on revoked, 2nd offense         11 months, 29 days
       49,372                          Driving on revoked, 2nd offense         11 months, 29 days
       49,373                          Misdemeanor failure to appear           11 months, 29 days
       49,647                          Felony failure to appear                2 years
       49,739                          Felony failure to appear                3 years, suspended
       49,341                          Theft under $500                        11 months, 29 days

Pursuant to a plea agreement, the trial court ordered that the sentences for forgery, identity theft,
speeding, driving on a revoked license, misdemeanor failure to appear, and theft under $500 be
served concurrently. The sentences for felony failure to appear were ordered to be served
consecutively to each other and to the remaining sentences for an effective sentence of nine years.
Also pursuant to the plea agreement, the trial court ordered that the three-year sentence for felony
failure to appear be suspended to supervised probation. The plea agreement left the manner of
service of the remaining six-year sentence to be determined by the trial court.

        At the sentencing hearing, the thirty-seven-year-old defendant testified that he was the father
of three sons, each of whom was in the custody of his ex-wife. He contended that he had always
provided financial and emotional support to his children and explained that he committed some of
the crimes to which he pled guilty in order to provide shoes for his children. The defendant
apologized to the victims of the forgery and identity theft crimes and expressed his willingness to
provide restitution. He testified that his mother had been recently diagnosed with lung cancer and
asked for lenience so that he could take care of her and his fourteen-year-old nephew who also
resided with his mother. The defendant blamed the crimes on his addiction to drugs and alcohol and
promised to work as a painter if granted a sentence involving release into the community. The
defendant also expressed a desire to enter a residential drug and alcohol treatment program, claiming
that he had made contact with two possible programs. He acknowledged that he had a pending
probation violation charge in Hawkins County and a pending charge for assault. The defendant
admitted that in 1999, while in a halfway house, he violated his probation by assaulting another
resident.

       After determining that the defendant, a Range II, multiple offender, was not entitled to the
presumption in favor of an alternative sentence, the trial court denied alternative sentencing. The
decision was based upon the defendant's criminal record and his inability to successfully complete
sentences involving release into the community.

        In this appeal, the defendant asserts that the trial court should have granted an alternative
sentence. When there is a challenge to the length, range, or manner of service of a sentence, it is the
duty of this court to conduct a de novo review with a presumption that the determinations made by
the trial court are correct. Tenn. Code Ann. § 40-35-401(d) (2003). This presumption is
"conditioned upon the affirmative showing in the record that the trial court considered the sentencing
principles and all relevant facts and circumstances." State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991); see State v. Jones, 883 S.W.2d 597, 600 (Tenn. 1994). "If the trial court applies inappropriate
factors or otherwise fails to follow the 1989 Sentencing Act, the presumption of correctness falls."


                                                 -2-
State v. Shelton, 854 S.W.2d 116, 123 (Tenn. Crim. App. 1992). The Sentencing Commission
Comments provide that the burden is on the defendant to show the impropriety of the sentence.
Tenn. Code Ann. § 40-35-401 (2003), Sentencing Commission Comments.

        Our review requires an analysis of (1) the evidence, if any, received at the trial and sentencing
hearing; (2) the presentence report; (3) the principles of sentencing and the arguments of counsel
relative to sentencing alternatives; (4) the nature and characteristics of the offenses; (5) any
mitigating or enhancing factors; (6) any statements made by the defendant in his own behalf; and (7)
the defendant's potential for rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-102, -103, -210
(2003); State v. Smith, 735 S.W.2d 859, 863 (Tenn. Crim. App. 1987).

        An alternative sentence is any sentence that does not involve total confinement. See State
v. Fields, 40 S.W.3d 435, 442 (Tenn. 2001). As a Range II, multiple offender, the defendant is not
presumed to be a favorable candidate for alternative sentencing. See Tenn. Code Ann. §
40-35-102(6) (2003) ("A defendant . . . who is an especially mitigated or standard offender convicted
of a Class C, D or E felony is presumed to be a favorable candidate for alternative sentencing options
in the absence of evidence to the contrary."); see also State v. Souder, 105 S.W.3d 602, 607 (Tenn.
Crim. App. 2002). Further, because the sentence imposed is less than eight years, the trial court was
required to consider probation as a sentencing option. See Tenn. Code Ann. § 40-35-303(b) (2003).
The defendant bears the burden of demonstrating his suitability for total probation, see State v.
Bingham, 910 S.W.2d 448, 455 (Tenn. Crim. App. 1995), overruled in part on other grounds by
State v. Hooper, 29 S.W.2d 1 (Tenn. 2000), and must demonstrate that probation would "subserve
the ends of justice and the best interests of both the public and the defendant," Hooper v. State, 297
S.W.2d 78, 81 (Tenn. 1956). Among the factors applicable to probation consideration are the
circumstances of the offense; the defendant's criminal record, social history, and present condition;
the deterrent effect upon the defendant; and the best interests of the defendant and the public. State
v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978).

         Here, the trial court ordered a fully incarcerative sentence based upon the defendant's
criminal record and his previous unsuccessful attempts at alternative sentencing in the past. The
presentence report establishes that the defendant has fifty-three prior convictions, including
convictions for driving under the influence, driving on a revoked license, possession of marijuana,
possession of cocaine, possession of drug paraphernalia, public intoxication, assault, various traffic
offenses, criminal trespass, burglary of a building, vehicle burglary, and domestic violence. The
record also establishes that the defendant has been granted suspended sentences on at least twenty
prior occasions and was, in fact, serving a probationary term when he committed the offenses at
issue. A probation violation charge and an assault charge were pending against the defendant at the
time of the sentencing hearing. While in a halfway house for previous criminal behavior, he
committed an assault against another resident. Under these circumstances, it can hardly be said that
the trial court abused its discretion by denying alternative sentencing.

        Accordingly, the judgments of the trial court are affirmed.



                                                  -3-
      ___________________________________
      GARY R. WADE, PRESIDING JUDGE




-4-